DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on November 12, 2020 and wherein the Applicant has amended claims 16, cancelled claim 8, and added a new dependent claim 21.
In virtue of this communication, claims 1-7, 9-21 are currently pending in this Office Action.
With respect to the objection of claims 16-20 due to formality issue, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4 of page 7 in Remarks filed on November 12, 2020, have been fully considered and the argument is persuasive. Therefore, the objection of claims 16-20 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “wherein one or more adjustable characteristics of the visual representation is adjusted based on determining a term in the plurality of terms is not included in a category in the plurality of categories” which is not supported by the original disclosure. For example, the application specification para [0024] reads “In some embodiments, when the first set of terms does not include a term belonging to a category, that category is not represented in the bar graph visualization”, i.e., a category does not need to be presented in the bar graph visualization if no term in the RESUME is belonging to the category, which does not support the features listed in claim 21 above and similar to para [0027] and para [0031] and e.g., para [0027] of the application specification further reads “In other embodiments, a word cloud includes each relevant term included in a single resume. Relevant terms may be selected from the resume by the electronic processor 110 executing the term determination software 150 as described above in relation to determining the first set of terms. In this example, the color of a term or shade of the word in gray scale in the word cloud is an indication of whether the term is included in the sentiment dictionary 135 and which category or categories the term belongs to. An example of this type of word cloud is illustrated in FIG. 6 and described below (para [0027])”, i.e., colors and sizes of the word to be displayed upon which category the word belongs to, other than claimed upon “no category” exists and para [0031] reads “For example, 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 recites “wherein one or more adjustable characteristics of the visual representation is adjusted based on determining a term in the plurality of terms is not included in a category in the plurality of categories” and as discussed in 35 U.S.C. 112(a) above, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cengiz et al (US 20170270484 A1, hereinafter Cengiz) and in view of reference Byrnes et al (US 20170076219 A1, hereinafter Byrnes).
Claim 1: Cengiz teaches a system for analyzing resumes (title and abstract, ln 1-14, and fig. 1), the system comprising:
an electronic computing device (including resume extraction engine 102 including a computer having a processor, p.3, para 44), including an electronic processor (having a processor and p.3, para 44), the electronic processor configured to:
receive a selection of a resume (user submitted resume as selection to be analyzed and p.3, para 46);
determine a first set of terms (words of the resume accepted by a dictionary look-up algorithm as input and p.2, para 35) included in both the resume (the words of the resume and 
generate a visual representation of information included in the resume based on the first set of terms (generating a user profile including resume values, segment type such as “Exhibitions”, Attributes, etc., representing the information of the applied resume in fig. 3 and p.8, para 109-116).
However, Cengiz does not explicitly teach the dictionary is sentiment dictionary.
Byrnes teaches an analogous field of endeavor by disclosing a system for analyzing resumes (title and abstract, ln 1-8, and fig. 1 and the document 118 including author’s resume, etc. to be analyzed via feature extractor 136, etc. in fig. 1) and wherein a sentiment module 408 is disclosed to include a sentiment database (element 406 in fig. 4 and generating sentiment indicators indicative of subjective information included in the documents 118 based on the mapping the sentence of the document with the sentence stored in the sentiment database 434 and p.7, para 64-65) for benefits of improving information processing, e.g., prominence information extraction from an existing document, by more-accurate extraction (p.6, para 5) with respect to variety of media information formats (p.1, para 14) and representing in a nature of human perception manner, sentiment indicator as function of time (p.7, para 64). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied sentiment module including the sentiment database, as taught by Byrnes, to the dictionary in the system, as taught by Cengiz, for the benefits discussed above.
Claim 11 has been analyzed and rejected according to claim 1 above.
Claim 16 has been analyzed and rejected according to claims 1, 11 above and the combination of Cengiz and Byrnes further teaches a non-transitory computer-readable medium storing instructions that, when executed with an electronic processor, perform a set of functions of the claim 11 (Cengiz, a non-transitory computer readable storage medium comprises instructions which, when executed by one or more hardware processors, causes performance of any of the operations described herein and p.8, para 118).
Claim 6: the combination of Cengiz and Brynes further teaches, according to claim 1 above, wherein the electronic processor is further configured to:
retrieve a job description (Cengiz, job posting is with respect to the resume and p.3, para 48);
determine a second set of terms included in both the job description and the resume (Cengiz, mapping the resume type with the type of job posting and p.3, para 48 and by frequency table to determine resume types according to the number of presence of the words in the resume and in the training samples with respect to a specific resume type and p.2, para 18 and p.3, para 37); and
generate a visual representation of information included in the resume using the second set of terms included in the job description and the resume, for each term included in the .

Claims 2-6, 9-10, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cengiz (above) and in view of reference Byrnes (above) and Dane (US 20100114789 A1).
Claim 2: the combination of Cengiz and Byrnes teaches all the elements of claim 2, according to claim 1 above, including the visual representation (Cengiz, fig. 3), except wherein the visual representation includes a bar graph or a word cloud.
Dane teaches an analogous field of endeavor by disclosing a system for analyzing resumes (title and abstract, ln 1-12 and a system in fig. 1 and the resumes are analyzed through fig. 11) and wherein an electronic computing device, including an electronic processor, disclosed (Saas application software and running on a hardware on a server, p.5, para 71-72 and thus, computing device including an electronic processor is inherency for executing the software) to:

	determine a first set of terms included in both the resume and a dictionary (via the step 1108 in fig. 11 and comparing the segmented sentence with the element database 103 in fig. 14 to determine whether the same as for job specifications as defined in element database in fig. 14 and p.8, para 113, and for example, at step 2210 in fig. 22), wherein the dictionary includes a plurality of terms organized in a plurality of categories (classified into different classifications 1702-1706 of the job specification in fig. 17 and p.9, para 127 and details in fig. 19); and 
	generate a visual representation of information included in the resume based on the first set of terms (fig. 23-25 and fig. 27 and Must Have indicated potential candidate resume to be created based on the job specification database and p.11, para 164); and wherein 
the visual representation includes a bar graph or a word cloud is disclosed (bar representation 2701 and word cloud representation 2702 in fig. 27) for benefits of achieving an improvement of resume processing with less complicity, costless, and simplicity (p.1, para 11-16) and reduction of duplication (p.3, para 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the visual representation and wherein the visual representation includes the bar graph or the word cloud, as taught by Dane, to the representation, as taught by the combination of Cengiz and Byrnes, for the benefits discussed above.
Claim 3: the combination of Cengiz, Byrnes, and Dane further teaches, according to claim 2 above, wherein the bar graph includes a representation of how many terms included in 
Claim 4: the combination of Cengiz, Byrnes, and Dane further teaches, according to claim 2 above, wherein the word cloud includes the first set of terms and, for each term in the first set of terms, an indication of a category of the plurality of categories to which the term belongs (Cengiz, the words of the resume are matched to the word of the specified dictionary as the first set of terms and p.2, para 35 and Dane, the tag cloud representation as the word cloud in fig. 27 and e.g., Mechanical Design and Heat with larger fonts and underneath “Mechanical Product” and “hydraulic”, etc. with the smaller font are displayed, respectively and p.14, para 194).
Claim 5: the combination of Cengiz, Byrnes, and Dane further teaches, according to claim 4 above, wherein one or more terms included in the resume but not included in the sentiment dictionary (Dane, the element presented in the resume is not in the element database is to be validated via the steps in fig. 11, and the elements are presented to the specific operator for classification by using classification tool and thereafter the validated elements are added to the element database through steps 1110 and 1111 in fig. 11 and p.8, para 114 and details in fig. 15 and by using user interface in figs. 23-24 and 27, p.11, para 160) and an indication of which terms are not included in the sentiment dictionary (Byrnes, 
Claim 6: the combination of Cengiz, Byrnes, and Dane further teaches, according to claim 1 above, wherein the electronic processor is further configured to:
retrieve a job description (Cengiz, job posting is with respect to the resume and p.3, para 48 and Dane, through job specification input 206 and specification analyzer system at step 207 in fig. 2);
determine a second set of terms included in both the job description and the resume (Cengiz, mapping the resume type with the type of job posting and p.3, para 48 and by frequency table to determine resume types according to the number of presence of the words in the resume and in the training samples with respect to a specific resume type and p.2, para 18 and p.3, para 37 and Dane, through the element database 103 and production database 105, etc. in fig. 2); and
generate a visual representation of information included in the resume using the second set of terms included in the job description and the resume, for each term included in the second set (Cengiz, generating a user profile including resume values, segment type, etc., and visual representation of the information of the applied resume, including resume type such as “Art” in “Art show” in fig. 3 and p.8, para 109-116 and the discussion in claim 1 above and Dane, through a user interface in figs. 23-25, 27), a number of times the term appears in the resume and a number of times the term appears in the job description (Cengiz, the resume type 
Claim 9: the combination of Cengiz, Byrnes, and Dane further teaches, according to claim 1 above (Cengiz, switching to a third set of terms in resumes can be viewed as section type, resume value, etc. as known for the training resume sets to obtain frequency table or it would have been routine for a similar operations on a third set of terms)
receive a selection of a plurality of resumes (Dane, filtered candidate resume/profile input at step 201 in fig. 2 and details in step 1106-1107 of fig. 11);
	determine a third set of terms included in one or more of the plurality of resumes (Dane, via the step 1108 in fig. 11 and comparing the segmented sentence with the element database 103 in fig. 14 to determine whether the same as for job specifications as defined in element database in fig. 14 and p.8, para 113, and for example, at step 2210 in fig. 22); and 
generate a word cloud based on the third set of terms (including 2401, 2402 in fig. 24 and fig. 27), wherein the word cloud includes each term included in the third set of terms and, for each term in the third set of terms, a category of the plurality of categories to which the term belongs and how many times the term appears in the plurality of resumes (including pairs of title and date in fig. 24 and displaying the details about Electrical Engineering, including 
Claim 10: the combination of Cengiz, Byrnes, and Dane further teaches, according to claim 1 above, wherein the electronic processor is configured to: display a window (Dane, item 2402, a window display Title, etc., in fig. 24) including a plurality of tabs (Dane, including pairs of title and date in fig. 24); receive a selection of a tab from the plurality of tabs (e.g., selecting the tab labeled as “3/12/08 Electric Engineering” in fig. 24); and display a panel based on the selected tab (displaying the details about Electrical Engineering, including Elements 9, 4, 3, … under the “Electric Engineering” in fig. 24).
Claim 12 has been analyzed and rejected according to claims 11, 2 above.
Claim 13 has been analyzed and rejected according to claims 12, 3 above.
Claim 14 has been analyzed and rejected according to claims 12, 4 above.
Claim 15 has been analyzed and rejected according to claims 11, 10 above.
Claim 17 has been analyzed and rejected according to claims 16, 2 above.
Claim 18 has been analyzed and rejected according to claims 17, 3 above.
Claim 19 has been analyzed and rejected according to claims 17, 4 above.
Claim 20 has been analyzed and rejected according to claims 17, 10 above.
Claim 21: the combination of Cengiz, Byrnes, and Dane further teaches, according to claim 1 above, wherein one or more adjustable characteristics of the visual representation (Dane, through the user interface and e.g., adjustable font in fig. 27, highlighted or not in figs. 24) is adjusted based on determining a term in the plurality of terms is not included in a category in the plurality of categories (Dane, elements 9, 4, 7 are not in “Must Have” list, but .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cengiz (above) and in view of references Byrnes (above) and Kumar et al (US 20130198599 A1, hereinafter Kumar).
Claim 7: the combination of Cengiz and Byrnes, teaches all the elements of claim 7, according to claim 1 above, including wherein the electronic processor is further configured to: receive one or more keywords; and determine, from a plurality of resumes, resumes including a keyword of the one or more keywords (Cengiz, training resume sets with known keywords as one of characteristics of the sets to trained for frequency table and p. 3, para 38), except explicitly teaching that determining from the plurality of resumes, resumes including a keyword of the one or more keywords.
Kumar teaches an analogous field of endeavor by disclosing a system for analyzing resumes  (title and abstract, ln 1-13 and fig. 1) and wherein generating a visual representation of information included in a resume (resume including information for attributes “Education” and “Experience” in fig. 5) is disclosed (bar representation of the data of the attributes “Education” and “Experience” in the resume in fig. 10) and a representation of how may terms included in the first set of terms (events in a time line and the number of years indicated in fig. 10) belong to each of the plurality of categories (represented by the attributes “Education”, “Experience in fig. 10) and wherein determining from the plurality of resumes, resumes including a keyword of the one or more keywords is also disclosed (the job portal retrieves the number of resumes which are matches the keywords, p.1, para 7) for benefits of improving the information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the determination, from the plurality of resumes, of the resumes including the keyword of the one or more keywords, as taught by Kumar, to the keywords and the plurality of resumes in the system, as taught by the combination of Cengiz and Byrnes, for the benefits discussed above.

Response to Arguments

Applicant's arguments filed on November 12, 2020 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claim 21, a response is considered necessary for several of applicant’s arguments since references Cengiz and Byrnes will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant argued: “Neither Cengiz nor Byrnes teach the utilization of a sentiment dictionary to determine a first set of terms included in both a resume and sentiment dictionary” because Cengiz disclosed “utilizing a dictionary look-up algorithm that determines words included in both the resume and a specified dictionary”, but not “sentiment dictionary”, and “Sentiment analysis is the process of computationally 
In response to the argument above, the Office respectfully disagrees because (1) claim 1 broadly and merely recites “determining a first set of terms included in both the resume and a sentiment dictionary” with no argued “sentiment analysis” by “utilizing the … sentiment dictionary” at all, and further recites “wherein the sentiment dictionary includes a plurality of terms organized in a plurality of categories” also with no argued “sentiment analysis” and “utilizing the … sentiment dictionary” at all and thus, the argument of “sentiment analysis” above is moot, and (2) the cited “sentiment dictionary” is nothing more than a data structure or database that “is organized in categories” a general dictionary would normally have, for example, classified by noun, verb, or entities in Harvard IV dictionary, the Regressive Imagery Dictionary, Linguistic and Word Count dictionary, WordStat dictionary, etc., and see https://provalisresearch.com/products/content-analysis-software/wordstat-dictionary/ sentiment-dictionaries/, and thus, the word “sentiment” in the claimed term “sentiment dictionary” is a mere variety of wording of a general dictionary, for example, a general dictionary must have sentiment words such as feeling(s), sad, happy, etc. and in faction, the application specification reads about the “sentiment dictionary” as such “purple indicating that the term “aided” is included in Jane Doe’s resume and the sentiment dictionary 135 …”, i.e., the 
The applicant further challenged prior art Byrnes and argued “Byrnes clearly fails to teach or suggest “determine a first set of terms included in both the resume and a sentiment dictionary, wherein the sentiment dictionary includes a plurality of terms organized in a plurality of categories” as is recited in Claim 1” “because Byrnes’ sentiment module used to generate sentiment indicators indicative of subjective information”, which “does not teach such an analysis” or “sentimental analysis”, and thus, “it makes no sense, nor is it mentioned anywhere in Byrnes, that sentiment analysis of a contributor’s resume should be used to generate an estimated future prominence of a document”, “no sense to analyze sentiment toward a term in a resume as a function of time”, “a document may be analyzed for sentiment does not suggest that the two be utilized together”, as asserted in the last paragraph of page 8 and paragraphs 1, 3 of page 9 in Remarks filed on November 12, 2020.
In response to the argument above, the Office further disagrees because, as discussed above, claim 1 has nothing to do with the argued “sentiment analysis” at all and the claimed “sentiment dictionary” is mere variety of wording of the general English dictionary, and further, claim 1 neither recites the argued “analyze sentiment toward a term in a resume as a function of time” nor “document may be analyzed for sentiment” or “suggest that the two be utilized together”, etc., and therefore, the argument above is also moot. In fact, as indicated by the application, Byrnes teaches “sentiment module” “that may generate sentiment indicators indicative of subjective information” (paragraph 3 of page 9 in Remarks filed on November 12, 2020), which inherently disclosed that a sentiment analysis is inherently performed and 
The applicant further challenged the combination of the prior arts Gengiz, about “industry specific words” such as “identify specific experience (e.g., Software), technical skills (e.g., Java, Ruby on Rails), etc., of an applicant, i.e., objective traits of an applicant. See e.g., paragraph [0079] – [0082]. If one were to implement dictionary-based sentiment analysis with the resume analysis of Cengiz, an opposite result of the attempted solution Cengiz procides would be achieved, wherein terms are subjectively selected instead of objectively selected. It would make no sense to identify an applicant’s objective traits, i.e., experience or skills with subjective analysis. Thus, there is no motivation that would have led one of ordinary skill in the art to combine the prior art references teachings to arrive at the claimed invention”, as asserted in paragraph 1 of page 10 in Remarks filed on November 12, 2020.
In response to the argument, the Office further disagrees because (1) as discussed above, claim 1 recites none of “sentiment analysis” at all and “sentiment dictionary” is the mere variety of wording of the general English dictionary and thus, the argument above is moot, and (2) there is no inherency of “opposite” each other between “selected subjectively” and “selected objectively”, and the applicant provides no evidence of the alleged “opposition”, and thus, the argument above is also moot. In fact, the “industry” words do not always show opposition with respect to subjective selection, e.g., “skill” or “experience” in resume can be “greater” for one type of job, but may be less significant or no useful for another, etc., e.g., Cengiz’s “arts” experiences may not be useful for “Software” (two types of categories for “Software” and “Arts”, para [0079]-[0083]).
35 USC §103(a), as set forth in the previous Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 11, 16 and dependent claims 2-7, 9-10, 12-15, 17-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 8, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654